978 F.2d 1263
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.FARM CREDIT BANK of OMAHA, formerly known as Federal LandBank of Omaha, Of Omaha, Appellee,v.Loren E. BARRY;  Norman A. Barry;  Marjorie A. Barry;  LorenE. Barry and Norman A. Barry, doing business asBarry Brothers, Appellants.
No. 92-2101.
United States Court of Appeals,Eighth Circuit.
Submitted:  October 27, 1992.Filed:  October 30, 1992.

Before MAGILL, LOKEN, and HANSEN, Circuit Judges.
PER CURIAM.


1
Loren E. Barry, Norman A. Barry, and Marjorie A. Barry appeal from several of the district court's1 orders in this foreclosure action.  After carefully reviewing the record and considering the arguments advanced by the Barrys on appeal, we find no ground for reversal, deny the motion for preparation of a transcript, and affirm the judgment.  See 8th Cir.  R. 47B.



1
 The Honorable Donald E. O'Brien, United States District Judge for the Southern District of Iowa